Name: 82/457/EEC: Council Decision of 14 June 1982 accepting on behalf of the Community the recommendation of the Customs Cooperation Council concerning customs requirements regarding commercial invoices
 Type: Decision
 Subject Matter: accounting;  tariff policy;  cooperation policy
 Date Published: 1982-07-12

 Avis juridique important|31982D045782/457/EEC: Council Decision of 14 June 1982 accepting on behalf of the Community the recommendation of the Customs Cooperation Council concerning customs requirements regarding commercial invoices Official Journal L 204 , 12/07/1982 P. 0027 - 0028 Finnish special edition: Chapter 2 Volume 3 P. 0129 Spanish special edition: Chapter 02 Volume 9 P. 0097 Swedish special edition: Chapter 2 Volume 3 P. 0129 Portuguese special edition Chapter 02 Volume 9 P. 0097 COUNCIL DECISION of 14 June 1982 accepting on behalf of the Community the recommendation of the Customs Cooperation Council concerning customs requirements regarding commercial invoices (82/457/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the recommendation from the Commission, Whereas the recommendation of the Customs Cooperation Council concerning customs requirements regarding commercial invoices can be accepted by the Community with immediate effect, HAS DECIDED AS FOLLOWS: Article 1 The recommendation of the Customs Cooperation Council of 16 May 1979 concerning customs requirements regarding commercial invoices is hereby accepted on behalf of the Community with immediate effect. The text of the said recommendation is attached to this Decision. Article 2 The President of the Council shall designate the person empowered to inform the Secretariat-General of the Customs Cooperation Council of the acceptance by the Community with immediate effect of the recommendation referred to in Article 1. Done at Luxembourg, 14 June 1982. For the Council The President P. de KEERSMAEKER RECOMMENDATION OF THE CUSTOMS COOPERATION COUNCIL OF 16 MAY 1979 CONCERNING CUSTOMS REQUIREMENTS REGARDING COMMERCIAL INVOICES THE CUSTOMS COOPERATION COUNCIL, Desiring to facilitate international trade by making it possible for trade circles to employ modern methods of data reproduction and transmission, Taking into account inter alia the efforts being made at international level to enable all the documents required for an international trade transaction to be prepared from a single master by the one-run method, Taking into account the recommendation concerning signatures and authentication adopted in March 1979 by the Working Party on Facilitation of International Trade Procedures of the Economic Commission for Europe, which notes in particular that the general adoption of mechanical or electronic methods of data transfer requires changes in current practice regarding handwritten signatures, Considering that the requirements of a signature on the commercial invoice for customs purposes does not afford the customs any particular guarantee of its accuracy, RECOMMENDS THAT MEMBER STATES SHOULD: 1. accept commercial invoices produced by any process, for example the one-run method, in cases where the presentation of the commercial invoice is required in connection with the clearance of goods; 2. refrain from requiring a signature, for customs purposes, on commercial invoices presented in support of a goods declaration, REQUESTS Member States who accept this recommendation to notify the Secretary-General of their acceptance, of the date from which they will apply the recommendation, and of the conditions of its application. The Secretary-General will transmit this information to the customs administrations of Member States.